Citation Nr: 1728918	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-41 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for erectile dysfunction (ED) as secondary to post-traumatic stress disorder (PTSD). 

2. Entitlement to a disability rating in excess of 30 percent for PTSD, prior to September 20, 2012.

3. Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1988 to December 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2014 and September 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

A September 2016 rating decision increased the disability rating for PTSD to 100 percent from September 20, 2012. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's erectile dysfunction was caused or aggravated by medications prescribed to treat symptoms of PTSD.

2.  Prior to September 20, 2012, the Veteran's PTSD was manifested by symptoms such as insomnia, nightmares, disturbances of motivation and mood, depression, anxiety; all resulting in occupational and social impairment with reduced reliability and productivity.

3.  Prior to September 20, 2012, the Veteran did not meet the schedular criteria for a TDIU, and he was not considered unemployable due to his service-connected disabilities. 




CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, erectile dysfunction is proximately due to or the result of service connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  Prior to September 20, 2012, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he suffers from erectile dysfunction due to medication prescribed for his service-connected PTSD.  The Veteran does not contend, nor does the evidence confirm, that his erectile dysfunction is a direct result of service.  Therefore, the Board will only focus on the secondary service connection analysis. 

Based on the available treatment records and the VA examinations of record, it is apparent the Veteran developed erectile dysfunction following service and has had severe PTSD symptoms throughout the claims period.  Post-service treatment records associated with the file are silent as to the cause of ED and merely document his treatment. 

The Veteran was afforded a VA examination in September 2014; the examiner confirmed the diagnosis of erectile dysfunction and opined that there is no evidence that PTSD causes ED but the Veteran was taking two antidepressant medications and one antihypertensive medication, all of which may cause ED.  An opinion submitted in November 2014 to clarify the September 2014 opinion, noted that it was less likely as not that the Veteran's medications prescribed for PTSD caused his ED because there was no evidence that any single medication (including antidepressants) had caused his ED.  The Board finds the November 2014 opinion the least probative because it was based on an incomplete rationale and a mischaracterization of the issue.  It is not necessary to find that the Veteran's claimed disability was caused by a single medication; rather, that it was caused or aggravated by any or all of the medications that were given to him to treat his service-connected PTSD. 

During the August 2016 VA examination, the Veteran denied any treatment for ED and reported stopping antidepressants 1.5 years prior to the exam.  The examiner opined that it was less likely as not that the Veteran's ED was aggravated beyond its natural progression by the use of medications prescribed to treat PTSD.  The examiner stated "ED is multifactorial and there is no evidence that his baseline ED was aggravated by PTSD medications.  There are many other risk factors to consider.  I am unable to confirm his statements regarding ED severity level since there is no evidence in record regarding evaluation/treatment of his condition."

The August 2016 opinion was not accompanied by an adequate rationale; the examiner reported that he was unable to assess the Veteran's baseline of ED, but still opined that his condition had not been aggravated.  The examiner also noted that there were other risk factors to be considered as the cause of ED, but did not discuss those risks.  For those reasons, the Board does not find the August 2016 VA opinion persuasive evidence weighing against a nexus. 

The Veteran reported that his symptoms began in 2010 when he was prescribed medication to treat his PTSD.  The Veteran is competent to report symptoms associated with his claimed disabilities; a change in his sexual function is readily apparent to a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Thus, the evidence is at least evenly balanced as to whether the Veteran's ED was caused by service-connected PTSD.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, service connection for ED secondary to PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on the social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

The Veteran's PTSD has been evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, which sets forth criteria for evaluating post-traumatic stress disorder using a general rating formula for mental disorders.  Pertinent portions of the general rating formula for mental disorders are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships......................50 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships..............................70 percent

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name...........100 percent

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders.)  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The Board notes that 38 C.F.R. § 4.130 has been revised to refer to the recently released DSM-5, which does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, the Board will still consider this information as relevant to this appeal.  Furthermore, there is no indication that the Veteran's diagnosis would be different under the DSM-5.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score between 41 and 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job); a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers); a GAF between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships; a GAF between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).

The Veteran contends that his PTSD warrants a rating in excess of 30 percent prior to September 20, 2012. 

A review of his VA treatment records shows mental health treatment for his PTSD and alcohol abuse, and his reported symptoms are consistent with those shown during VA examinations.  He discussed experiencing a variety of PTSD symptoms including: anxiety, flashbacks, insomnia, nightmares, depression, and relationship problems.  In April 2009, prior to the submission of his claim for PTSD, the Veteran was being treated for alcohol abuse.  It was not until January 2012, that he began mental health treatment services with VA.  The Veteran was denied social security benefits in January 2011 because an examiner noted that the Veteran's ability to withstand stress and pressures of day-to-day work was no more than mildly impaired; overall, he was not found to be disabled.

The Veteran underwent a VA examination in October 2010, in which the examiner diagnosed PTSD and opined that his symptoms resulted in deficiencies in most of the following areas: work, family relations, thinking, and mood.  He endorsed the following symptoms: nightmares, flashbacks, anxiety and depression. 

Mental status examination revealed an obvious tremor that affected control of his hands and his voice and; there was no irrelevant, illogical or obscure speech.  There was no gross impairment of thought process or communication.  Delusions and hallucinations were denied.  He also denied panic attacks and suicidal or homicidal ideation.  There was no evidence of memory loss or impairment and he was fully orientated to person, place, and time. 

Based on the foregoing, the Board finds that the Veteran is entitled to a 50 percent rating for PTSD prior to September 20, 2012.  The evidence shows his symptoms resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as insomnia, anxiety, depression, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

In reviewing the evidence, the Board has also taken into account the Veteran's lay statements regarding his symptoms and treatment.  He reported experiencing insomnia, nightmares, depression and anxiety.  He also described significant stress due to losing his job because of his tremors and insomnia; later, he was evicted from his apartment due to an inability to pay his rent.  The Veteran is more than competent to report his symptoms and experiences.  Layno v. Brown, 6 Vet. App. 465 (1994). 

A disability rating greater than 50 percent is not appropriate prior to September 20, 2012, because he did not exhibit symptoms more closely approximating those associated with a higher, 70 percent rating.  There is no lay or medical evidence which shows additional symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  During the December 2010 VA examination, he noted that at times he had difficulty with minimal personal hygiene, dressing himself and tying his shoes; however, he avidly denied having panic attacks and suicidal ideation.  Moreover, the examiner found his thought processes, impulse control and speech were normal, except an obvious tremor. 

In summary, and based on the foregoing, the Board finds that the Veteran's service-connected PTSD more nearly approximated the level of disability contemplated by the 50 percent rating prior to September 20, 2012.  In making this determination, the Board notes that the Veteran was assigned GAF scores between 60 and 70, which denotes mild symptoms or some difficulty in social, occupational, or school functioning, which is consistent with a 50 percent rating.  The Board believes that the 50 percent disability rating contemplates the frequency, severity, and duration of his symptoms prior to September 20, 2012.   The rating assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his service connected post-traumatic stress disorder (PTSD) and tremors, he is unable to work.  As the Veteran is already in receipt of a 100 percent rating from September 20, 2012, the Board will look at the period prior to that date.  For the reasons below, the Board finds that the Veteran is not entitled to a TDIU.  

Based on the decisions above, prior to September 20, 2012, the Veteran only had one service-connected disability-PTSD  rated at 50 percent.  As such, he does not meet the schedular requirements for the assignment of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  As discussed more fully below, the most probative and credible evidence shows that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment.  

VA treatment records show that the Veteran reported being let go from his position at the Red Cross in 2011 because he was unable to complete certain tasks such as blood collection due to tremors. 

During the December 2010 VA examination, the Veteran reported an increase in tremors to the point where he was unable to perform venipunctures as part of his work with the Red Cross.  His speech was also affected and it was notably tremulous.  He stated that because of his symptoms as well as his "nerves" he was no longer able to work at that time. 

In his May 2011 TDIU application, he indicated that he last worked in November 2010 as a supervisor at the Red Cross; he also noted that he was out of work for 39 days due to illness.

In a notice of disagreement submitted in May 2011, the Veteran stated that he was unemployed and unable to get a job because of his PTSD and tremors.  He noted that his tremors and nightmares were getting worse.  His financial situation was declining; he applied for food stamps and social security benefits.  Records from Social Security show the Veteran was not found to be disabled in July 2011; an examiner found that he had no impairment in his ability to relate to others, understand, remember and follow instructions, and to maintain attention, concentration, persistence, and pace to perform simple repetitive tasks.  As for his ability to withstand the stress and pressures of day-to-day work activity, the examiner found him to be no more than mildly impaired. 

The Board finds to the extent that the Veteran described his work history, his statements that he last worked in 2011 and that he left his employment due to an inability to complete certain tasks (venipuncture) are probative.  VA treatment records corroborate his statements, in that they reveal several complaints from the Veteran regarding an increase in his tremors, which ultimately caused his firing from Red Cross.  The fact remains, however, that a tremor is not a service-connected disability.  During the December 2010 VA examination, the Veteran reported that a neurologist told him that the condition might be a pre-Parkinson's-like disorder.  Later records show the Veteran did not have a diagnosis of Parkinson's. Nevertheless, there is nothing in the records tending to show the tremors are related to his PTSD diagnosis or that his PTSD caused his unemployability. 

In closing, the Board does not doubt that the Veteran's service-connected PTSD had some impact on his employability.  However, the 50 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disorder.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment, and referral for extraschedular consideration is not warranted.


ORDER

Service connection for erectile dysfunction secondary to PTSD is granted. 

Prior to September 20, 2012, a disability rating of 50 percent for PTSD is granted. 

A TDIU is denied. 




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


